DAVID J. HARRIS, ESQUIRE
COUNSEL FOR THE DEBTOR
PA S. Ct. No.: 48558
FL Bar No.: 0451207

69 Public Square, Suite 700
Wilkes-Barre, PA 18701
Telephone: (570) 823-9400
Facsimile: (570) 208-1400
E-Mail:     dh@lawofficeofdavidharris.com
__________________________________________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                              :
                                    :
CATALDO J. GARZELLO,                :
                                    :     Chapter 13
                  Debtor            :     Case No.: 5:19-bk-04123-RNO
                                    :
______________________________________________________________________________

        MOTION TO SELL REAL ESTATE PURSUANT TO 11 U.S.C. § 363(b)
______________________________________________________________________________


        The Movant, CATALDO J. GARZELLA, by and through his counsel, David J. Harris,

Esquire, files this Motion to Sell Real Estate pursuant to 11 U.S.C. § 363(b) and in support

thereof, avers as follows:

                                            Jurisdiction and Venue

        1.       This Court has jurisdiction over the present matter pursuant to 28 U.S.C. § 157.

        2.       This Motion and its approval by the Court is a core proceeding under 28 U.S.C.

§157(b)(2)(N).

        3.       Venue is proper pursuant to 28 U.S.C. § 1409.

        4.       The relief sought by this Motion is authorized by 11 U.S.C. § 363(b).

                                      The Parties and Background

        5.       The Movant, CATALDO J. GARZELLA as Debtor, filed a voluntary petition for

relief under Chapter 13 of the United States Bankruptcy Code on September 25, 2019. He is an

adult individual with an address of 109 Oak Street, Pittston, Pennsylvania 18640.

                                                      1

Case 5:19-bk-04123-RNO             Doc 32 Filed 03/06/20 Entered 03/06/20 13:45:59             Desc
                                   Main Document    Page 1 of 3
         6.    The Movant owns certain improved real estate in Pittston, Luzerne County,

Pennsylvania 18640, commonly known as 177 Panama Street as described in Luzerne County

Record Book 3013, at page 210386, et seq., and having a Property Identification Number: 72-

E11-NE-2-003-012 (the “Property”).

         7.    CHARLES J. DeHART, III, ESQUIRE, is the Standing Chapter 13 Trustee in the

Debtor’s bankruptcy case. He has a business mailing address of P. O. Box 410, Hummelstown,

Pennsylvania 17036.

         8.    Movant has entered into a Standard Agreement for the Sale of Real Estate dated

February 21, 2020 (“Agreement”) to sell the Property to William Eifert III and Janet Muse-

Burke (the “Purchasers”) of Moosic, Luzerne County, Pennsylvania for the sum of TWENTY-

EIGHT THOUSAND FIVE HUNDRED and 00/100 ($28,500.00) DOLLARS. A copy of the

Agreement is attached hereto as Exhibit “A.”

         9.     The Purchasers are not related to the Movant and his family, nor are they

financially or economically related or connected with Movant and his family in any manner.

         10.   The Property is being sold for slightly less than its appraised fair market value of

$143,000.00. The Movant believes that the sale is in the best interests of all parties.

                               Relief Sought and Supporting Law

         11.   The Movant seeks to effectuate the sale of the Property pursuant to Section 363

(b) of the Bankruptcy Code and to pay from the net sales proceeds therefrom in the following

order:

         (A)   First, to satisfy ordinary closing costs, including realtor’s commissions, if any,

transfer taxes, and attorney’s fees and reimbursement of costs;




                                                 2

Case 5:19-bk-04123-RNO          Doc 32 Filed 03/06/20 Entered 03/06/20 13:45:59               Desc
                                Main Document    Page 2 of 3
       (B)     Second, to satisfy liens of record, as their interests may appeal (based on lien

priority position); and

       (C)     The balance, if any, to the Chapter 13 Trustee.

       WHEREFORE, Movant prays that this Honorable Court authorize the sale of the

Property in accordance with the terms set forth above.



                                                    RESPECTFULLY SUBMITTED:



Dated: March 6, 2020                         By:    /s/ David J. Harris
       Wilkes-Barre, Pennsylvania                   DAVID J. HARRIS, ESQUIRE




                                                3

Case 5:19-bk-04123-RNO         Doc 32 Filed 03/06/20 Entered 03/06/20 13:45:59            Desc
                               Main Document    Page 3 of 3
